     Case 1:21-cr-00222-SDG-CCB Document 21 Filed 07/27/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

UNITED STATES OF AMERICA

                                                         Criminal Action No.
                       v.
                                                       1:21-cr-00222-SDG-CCB

HECTOR MORAN-HERNANDEZ
       Defendant.


                                    ORDER

      This matter is before the Court for consideration of the Final Report and

Recommendation entered by United States Magistrate Judge Christopher C. Bly

[ECF 18], which recommends that Defendant Hector Moran-Hernandez’s plea of

guilty be accepted and that the Defendant be adjudged guilty. Neither party filed

objections to the Final Report and Recommendation. In the absence of objections,

and under 28 U.S.C. § 636(b)(1) and Fed. R. Crim. P. 59(b)(1), this Court reviewed

the Report and Recommendation for clear error and found none. Accordingly, this

Court ADOPTS the Final Report and Recommendation [ECF 18] as the order of

this Court.
     Case 1:21-cr-00222-SDG-CCB Document 21 Filed 07/27/21 Page 2 of 2




      Defendant Hector Moran-Hernandez’s plea of guilty is ACCEPTED and he

is ADJUDGED guilty. Sentencing is scheduled for Monday, August 9, 2021 at

10:00 a.m.

      SO ORDERED this the 27th day of July 2021.



                                                Steven D. Grimberg
                                          United States District Court Judge
